United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
PHILADELPHIA VETERANS
ADMINISTRATION MEDICAL CENTER,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0883
Issued: August 6, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 9, 2015 appellant filed a timely appeal of a September 12, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed between July 16, 2014, the date of the most recent merit decision to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of appellant’s claim.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. §§ 8101-8193.

The Board notes that appellant submitted evidence with her appeal to the Board. The Board cannot consider this
evidence as its jurisdiction is limited to the evidence that was before OWCP at the time it issued its final decision.
20 C.F.R. § 501.2(c)(1).

On appeal appellant asserts that the record establishes that she sustained an employmentrelated emotional condition.
FACTUAL HISTORY
On November 4, 2013 appellant, then a 60-year-old supervisor in the travel department,
filed an occupational disease claim alleging that harassment and bullying by employing
establishment management caused a panic disorder, stress, and depression. In an attached
statement, she claimed that she first became aware of the conditions on or about May 2012 and
the relationship to employment on August 14, 2013. On August 19, 2013 appellant stopped
work. She stated that a number of supervisors in the travel department harassed and bullied her.
Appellant specifically, stated that she was improperly reprimanded, improperly placed on a
performance improvement plan, that a contract was improperly discontinued, that an audit was
improperly done, and that she did not receive proper assistance in filing her claim.
In an October 21, 2013 report, Lillian S. Goertzel, Ph.D., advised that appellant required
a leave of absence until at least November 30, 2013. On December 24, 2013 she advised that
appellant was seen for outpatient psychotherapy and required a continued leave of absence until
at least January 31, 2014.
In letters dated January 10, 2014, OWCP informed appellant of the evidence needed to
support her claim and asked the employing establishment to respond.
In a February 8, 2014 report, Dr. Goertzel reported that appellant had attended a number
of psychotherapy sessions beginning on May 14, 2013 with diagnoses of panic disorder and
major depressive disorder. She indicated that appellant had described a number of events of
mistreatment at work which caused her psychological diagnosis.
Appellant submitted a February 17, 2014 statement in which she described her job duties.
She alleged that there was an overwhelming workload created by staffing shortages and minimal
assistance from her managers, which led to increased stress. Appellant stated that she dealt with
constant bullying and harassment and was threatened with removal from her supervisory
position, and reiterated her description of events and concerns, with more detail, as compared to
her prior statement. She related that she had prior stress conditions in 1993 and 2003 when she
was a victim of reprisal for filing Equal Employment Opportunity Commission complaints.
Appellant also submitted a number of reports from physicians at Penn Medicine. These included
a treatment note dated May 31, 2012 in which Dr. Carol Chou, a Board-certified internist,
reported that appellant’s job stress began in 2006. Dr. Chou diagnosed stress reaction. On
May 24, 2014 Dr. Michelle Hu, Board-certified in internal medicine, noted appellant’s
complaints of stress and depression. She diagnosed depressive disorder and noted that appellant
was seeing a psychologist.
The employing establishment submitted statements from Jeffrey C. Vollum and Syvonne
Carter, both of whom countered each of appellant’s allegations with specific explanations.
By decision dated July 16, 2014, OWCP found that appellant had not established a
compensable factor of employment and denied her claim. It further found that, even had she

2

established a compensable employment factor, the medical evidence of record was insufficient to
establish causal relationship.
On August 13, 2014 appellant faxed a reconsideration request to OWCP, stating that
additional information to support her request would be forthcoming. On an attached appeal
request form, she checked that she was requesting reconsideration.
In a nonmerit decision dated September 12, 2014, OWCP denied appellant’s
reconsideration request. It noted that she submitted no evidence or argument to support her
request.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.3 Section 10.608(a) of OWCP’s regulations provides that a timely
request for reconsideration may be granted if OWCP determines that the employee has presented
evidence and/or argument that meets at least one of the standards described in section
10.606(b)(3).4 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (i) shows that OWCP
erroneously applied or interpreted a specific point of law; (ii) advances a relevant legal argument
not previously considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not
previously considered by OWCP.5 Section 10.608(b) provides that when a request for
reconsideration is timely but fails to meet at least one of these three requirements, OWCP will
deny the application for reconsideration without reopening the case for a review on the merits.6
ANALYSIS
The only decision before the Board in this appeal is the nonmerit decision of OWCP
dated September 12, 2014 denying appellant’s application for review. Because there is no
OWCP merit decision within the Board’s jurisdiction, the Board lacks jurisdiction to review the
merits of her claim.7
The Board finds that, as appellant did not assert that OWCP erroneously applied or
interpreted the law or advance a relevant legal argument not previously considered by OWCP,
she was not entitled to a review of the merits of her claim based on the first and second
above-noted requirements under section 10.606(b)(3).8
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.608(a).

5

Id. at § 10.608(b)(1) and (2).

6

Id. at § 10.608(b).

7

Id. at § 501.3(e).

8

Id. at § 10.606(b)(3); see R.M., 59 ECAB 690 (2008).

3

With respect to the third above-noted requirement under section 10.606(b)(2), appellant
submitted no additional evidence.
As appellant did not show that OWCP erred in applying a point of law, advance a
relevant legal argument not previously considered, or submit relevant and pertinent new
evidence not previously considered by OWCP, it properly denied her reconsideration request.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
consideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 12, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 6, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

